Exhibit 10.1

 

THIRD AMENDMENT TO MODIFICATION AGREEMENT

 

This THIRD AMENDMENT TO MODIFICATION AGREEMENT (this “Amendment”), made and
entered into as of July 26, 2012, is by and among Winmark Corporation, a
Minnesota corporation (“Winmark”) and BridgeFunds LLC, a Nevada Limited
liability company (“BridgeFunds”).

 

RECITALS

 

1.             Winmark and BridgeFunds are parties to: (i) that certain
Securities Purchase Agreement, dated as of October 13, 2004, as amended and
assigned (the “Purchase Agreement”), pursuant to which Winmark holds four
promissory notes representing aggregate indebtedness totaling $2.0 million,
exclusive of unpaid interest, due from BridgeFunds (each note individually
referred to herein as a “Note” and collectively as the “Notes”);  and (ii) that
certain Modification Agreement, dated as of October 22, 2009, as amended by that
certain First Amendment to Modification Agreement dated as of October 20, 2010
and that certain Second Amendment to Modification Agreement dated as of July 22,
2011 (as the same may from time to time be amended, restated, or modified, the
“Modification Agreement”).

 

2.             Winmark and BridgeFunds desire to amend certain provisions of the
Modification Agreement, subject to the terms and conditions set forth in this
Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

1                              Capitalized Terms.  Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement, each Note and the Modification Agreement, unless the context
shall otherwise require.

 

2                              Amendment.  Each Note and the Modification
Agreement is hereby amended as follows:

 

2. (i)                        Maturity Date.  The maturity date in clause (i) of
the first paragraph of each Note will be changed to June 30, 2013.

 

3                              Other Agreements Remain in Force.  Except as set
forth in this Agreement, all obligations, covenants and agreements of the
parties under each of the Notes, the Purchase Agreement and the Modification
Agreement remain in full force and effect.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Winmark and BridgeFunds has caused this Amendment to
be executed as of the date and year first above written.

 

 

WINMARK CORPORATION

 

 

 

By:

/s/ Anthony D. Ishaug

 

Name: Anthony D. Ishaug

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

BRIDGEFUNDS, LLC

 

 

 

By:

/s/ Kenneth Klein

 

Name: Kenneth Klein

 

Title: Manager

 

2

--------------------------------------------------------------------------------